Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claim 1:

    PNG
    media_image1.png
    111
    628
    media_image1.png
    Greyscale

	The examiner would like to thank the applicant for incorporating the subject matter of claims 2 and 3 into claim 1, but after further search and consideration, the allowability of the claim is hereby withdrawn under new grounds of rejection as posted in the office action below. 
Applicants’ remarks regarding claims 9, 11, 12 and 13:

    PNG
    media_image2.png
    66
    608
    media_image2.png
    Greyscale

	The applicant is requested to show support for these amendments both in the specifications and the drawings. Simply stating that no new matter is included is not sufficient to show support of the newly entered claims. 
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 states, “at least one optical phase shifter of the plurality thereof”. Claim 9 depends on claim 6 which doesn’t comprise “plurality thereof” but instead states “only 3 individual phase shifters”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 and similar claims 10 and 13 states “at least one optical phase shifter…is adjustable to control an amplitude of at least one detected signal responsive to the first marker tone”. As per paragraph 56 of the specifications, the unwanted marker tone amplitude is what is being adjusted and not the amplitude of the detected signal. This is further shown in paragraph 57 which states minimizing the marker tone amplitude.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recites the limitation "at least one optical phase shifter…the first marker tone" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 9 and 10 depends on claims 6 and 7 respectively and make no note of any optical phase shifters nor a first marker tone.
Claims 9, 10 and 13 state “at least one optical phase shifter…is adjustable to control an amplitude of at least one detected signal responsive to the first marker tone”. It is not clear to the examiner if the adjustment is for the amplitude of the detected signal that is affected/responsive to the first marker tone or is the adjustment for the amplitude of the signal corresponding to the first marker tone. Hence this part of the limitation is indefinite to the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0162991) in view of Anderson et al. (US 2016/0013868) in further view of Hoshida et al. (US 2008/0232816) in further view of Montoriol (US 2016/0173109).
Regarding claim 1, Gupta teaches a DSP-free coherent receiver (Fig. 1; paragraph [0014], Fig. 1 is a block diagram of a receiver for transmission system employing coherent modulation and polarization multiplexing and analog signal processing…) comprising a local oscillator, a dual-polarization hybrid arrangement, a detector arrangement, and a demodulator arrangement (Fig. 1 (as shown below) shows a local oscillator LO, a dual pol hybrid, PD detector and demodulator block output recovered data; paragraph [0024], optical signal from the fiber channel is split into two orthogonal polarizations…and each polarization is fed into a 90 degree optical hybrid where it is mixed with the optical signal from local oscillator LO laser. The signals on in-phase and quadrature-phase components of the orthogonally polarized received fields are delivered to photo detectors PD, where those are converted to electrical signals…fed to an analog processing unit which essentially consists of…carrier phase recover and clock and data recovery modules), 

    PNG
    media_image3.png
    261
    602
    media_image3.png
    Greyscale

said DSP free receiver characterized by: phase locked loop carrier recovery (paragraph [0024], lines 10-11, …fed to an analog processing unit which essentially consists of…carrier phase recover and clock and data recovery modules; paragraph [0038], In the present invention, the operation of carrier phase recovery and compensation is also performed in the analog domain) selected from the group consisting of: an electrical phase locked loop (paragraph [0039], lines 1-2 and 8-12, A Costas loop based technique for QPSK modulation is shown in Fig. 4…Single sideband mixing of these signals with the QVCO outputs results in subtraction from the phases of XI and XQ. The whole system behaves like a Phase Locked Loop…)
Although Gupta teaches a DSP free coherent receiver that splits an incoming signal into two orthogonal polarizations, Gupta doesn’t teach said DSP-free coherent receiver characterized by: polarization recovery using cascaded phase shifters.
Anderson teaches teaches a receiver (Fig. 1, receiver 119 which comprises a polarization demultiplexer 114) that is characterized by polarization recovery using cascaded phase shifters (Fig. 3 shows a series of cascaded phase shifters 120 within polarization demultiplexer 114 to recover the polarization of the received signal; paragraph [0014], 11-19, In the example shown in Fig. 3 a light signal comprised of two polarized optical signals, X and Y are transmitted along a fiber. The fiber rotates and mixes these signals. A polarization splitter 128 separates the lights signal into X’ signal and a Y’ signal…Polarization demultiplexer 114 of the present disclosure is needed to recover the original X and Y from the mixed X’ and Y’ signals…; paragraph [0018], lines 1-21, Fig. 4 illustrates an example of a method utilizing the hybrid polarization demultiplexer 114 of the present disclosure….Polarization splitter 128 can separate the signal components into X’ and Y’ of the light signal at step 138…Demultiplexer 114 includes a series of mixing stages 120 which are provided in a cascaded manner at step 140…After the signals have passed through the mixing stages 120, demultiplexer 114 outputs the originally transmitted polarization optical signals X and Y at step 144).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the DSP free coherent receiver that splits an incoming optical signal into two polarizations as taught by Gupta and incorporate the polarization recovery functionality and structure, after splitting the incoming optical signal as taught by Anderson in order to help maintain the polarization of the polarized signal components and also provide a demultiplexer that provides both sufficient control bandwidth and low insertion loss (Anderson: paragraph [0002], lines 11-13).
Although Anderson states in Fig. 3 and paragraph [0015], lines 1-9, that the feedback control logic 130 applies voltages to continuously regulate and adjust the signal applied to each mixing stage 120 based on error signals that are generated based on pilot tones that are applied on one or both polarization at the transmitter 102, Gupta in view of Anderson doesn’t explicitly state that the polarization demultiplexer is driven by a marker tone detection circuitry.  
Hoshida teaches a marker tone detection circuitry that outputs a feedback signal for proper control to take place on the polarization states of the incoming signals (Fig. 1, marker tones from generators 20a and 20b and marker tone detection circuitry 35; paragraph [0040], lines 1-22, When the controlling circuit 35 receives the output signals from filter 34a…the controlling circuit 35 generates the feedback control signals for maximizing the ratio of the components of the low-frequency signals F1 and transmits to the polarization controller 31. Upon receiving the output signals from the band-pass filter 34b…the controlling circuit 35 calculates the ratio of the components of the low-frequency signals F2 and transmits to the polarization controller 31; paragraph [0037], lines 1-3, The polarization controller 31 controls the polarization states of the polarization multiplexing signals transmitted from the transmitter 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarization recovery method taught by Gupta in view of Anderson and incorporate the marker tone detection circuitry to provide proper feedback signals as taught by Hoshida so that the polarization of the incoming signals can be properly maintained (Hoshida: paragraph [0037], lines 1-6). 
Although Gupta teaches a phase detection technique in Fig. 4, Gupta in view of Anderson in further view of Hoshida doesn’t teach a multiplier free phase detection.
Montoriol teaches a phase detection technique that is multiplier free (Fig. 5, multiplier free phase detection circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phase detection taught by Gupta in view of Anderson in view of Hoshida and incorporate the phase detection structure and functionality taught by Montoriol is a XOR based phase detector generates XOR signals which are smaller than the full swing range of the power supply thereby leading to a decreased output noise.
Regarding claim 4, Gupta in view of Anderson in further view of Hoshida and Montoriol teaches the DSP-free coherent receiver of claim 1, FURTHER CHARACTERIZED BY: no local oscillator frequency modulation (Gupta: Fig. 1, laser LO has no frequency modulation).  
Regarding claim 5, Gupta in view of Anderson in further view of Hoshida and Montoriol teaches the DSP-free coherent receiver of claim 1 FURTHER CHARACTERIZED BY: the multiplier-free phase detection based on XOR gates (Monotriol: Fig. 5 teaches multiplier free phase detection based on XOR gates).
Regarding claim 6, Gupta in view of Anderson in further view of Hoshida and Montoriol teaches DSP-free coherent receiver of claim 1 wherein Anderson teaches further characterized by: the cascaded phase shifters include only 3 individual phase shifters (paragraph [0014], lines 8-11, Although four cascaded mixing stages 120 are shown in Fig. 3, it is within the spirit of the invention to include less or more than the number of mixing stages 120 shown in Fig. 3. Therefore, less than 4 hybrid phase shifters 120 includes 3 hybrid phase shifters 120).  
Regarding claim 7, Gupta in view of Anderson in further view of Hoshida and Montoriol teaches DSP-free coherent receiver of claim 1 wherein Anderson teaches further characterized by: the cascaded phase shifters include only 2 individual phase shifters (paragraph [0014], lines 8-11, Although four cascaded mixing stages 120 are shown in Fig. 3, it is within the spirit of the invention to include less or more than the number of mixing stages 120 shown in Fig. 3. Therefore, less than 4 hybrid phase shifters 120 includes 2 hybrid phase shifters 120).  
Regarding claim 9, Gupta in view of Anderson in further view of Hoshida and Montoriol teaches the DSP-free coherent receiver of claim 6 wherein Anderson teaches at least one optical phase shifter of the plurality thereof is adjustable to control an amplitude of at least one detected signal responsive (Fig. 3, adjustable using signals 132 and 134; paragraph [0016]) to the first marker tone (Fig. 3 and paragraph [0015], lines 1-9, that the feedback control logic 130 applies voltages to continuously regulate and adjust the signal applied to each mixing stage 120 based on error signals that are generated based on pilot tones that are applied on one or both polarization at the transmitter 102).  
Regarding claim 10, Gupta in view of Anderson in further view of Hoshida and Montoriol teaches the DSP-free coherent receiver of claim 7 wherein Anderson teaches at least one optical phase shifter of the 2 individual phase shifters is adjustable to control an amplitude of at least one detected signal responsive (Fig. 3, adjustable using signals 132 and 134; paragraph [0016]) to the first marker tone (Fig. 3 and paragraph [0015], lines 1-9, that the feedback control logic 130 applies voltages to continuously regulate and adjust the signal applied to each mixing stage 120 based on error signals that are generated based on pilot tones that are applied on one or both polarization at the transmitter 102).  
Regarding claim 11, Gupta teaches a DSP-free coherent receiver (Fig. 1; paragraph [0014], Fig. 1 is a block diagram of a receiver for transmission system employing coherent modulation and polarization multiplexing and analog signal processing…) comprising: a local oscillator; a dual-polarization hybrid arrangement; a detector arrangement; a demodulator arrangement (Fig. 1 (as shown below) shows a local oscillator LO, a dual pol hybrid, PD detector and demodulator block output recovered data; paragraph [0024], optical signal from the fiber channel is split into two orthogonal polarizations…and each polarization is fed into a 90 degree optical hybrid where it is mixed with the optical signal from local oscillator LO laser. The signals on in-phase and quadrature-phase components of the orthogonally polarized received fields are delivered to photo detectors PD, where those are converted to electrical signals…fed to an analog processing unit which essentially consists of…carrier phase recover and clock and data recovery modules), 

    PNG
    media_image3.png
    261
    602
    media_image3.png
    Greyscale

and wherein the DSP-free coherent receiver is CHARACTERIZED BY: phase locked loop carrier recovery (paragraph [0024], lines 10-11, …fed to an analog processing unit which essentially consists of…carrier phase recover and clock and data recovery modules; paragraph [0038], In the present invention, the operation of carrier phase recovery and compensation is also performed in the analog domain) selected from the group consisting of: an electrical phase locked loop (paragraph [0039], lines 1-2 and 8-12, A Costas loop based technique for QPSK modulation is shown in Fig. 4…Single sideband mixing of these signals with the QVCO outputs results in subtraction from the phases of XI and XQ. The whole system behaves like a Phase Locked Loop…).
Although Gupta teaches a DSP free coherent receiver that splits an incoming signal into two orthogonal polarizations, Gupta doesn’t teach said DSP-free coherent receiver characterized by: a polarization controller that is operative for performing polarization recovery based on a control signal representing a marker tone.
Anderson teaches a receiver (Fig. 1, receiver 119 which comprises a polarization demultiplexer 114) that is characterized by a polarization controller that is operative for performing polarization recovery (paragraph [0014], 11-19, In the example shown in Fig. 3 a light signal comprised of two polarized optical signals, X and Y are transmitted along a fiber. The fiber rotates and mixes these signals. A polarization splitter 128 separates the lights signal into X’ signal and a Y’ signal…Polarization demultiplexer 114 of the present disclosure is needed to recover the original X and Y from the mixed X’ and Y’ signals…; paragraph [0018], lines 1-21, Fig. 4 illustrates an example of a method utilizing the hybrid polarization demultiplexer 114 of the present disclosure….Polarization splitter 128 can separate the signal components into X’ and Y’ of the light signal at step 138…Demultiplexer 114 includes a series of mixing stages 120 which are provided in a cascaded manner at step 140…After the signals have passed through the mixing stages 120, demultiplexer 114 outputs the originally transmitted polarization optical signals X and Y at step 144) based on a control signal representing a marker tone (Fig. 3 and paragraph [0015], lines 1-9, that the feedback control logic 130 applies voltages to continuously regulate and adjust the signal applied to each mixing stage 120 based on error signals that are generated based on pilot tones that are applied on one or both polarization at the transmitter 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the DSP free coherent receiver that splits an incoming optical signal into two polarizations as taught by Gupta and incorporate the polarization recovery functionality and structure, after splitting the incoming optical signal as taught by Anderson in order to help maintain the polarization of the polarized signal components and also provide a demultiplexer that provides both sufficient control bandwidth and low insertion loss (Anderson: paragraph [0002], lines 11-13).
Although Anderson states in Fig. 3 and paragraph [0015], lines 1-9, that the feedback control logic 130 applies voltages to continuously regulate and adjust the signal applied to each mixing stage 120 based on error signals that are generated based on pilot tones that are applied on one or both polarization at the transmitter 102, Gupta in view of Anderson doesn’t explicitly state that the marker tone detection circuitry is configured to provide a first control signal that includes a first marker tone to a polarization controller.
Hoshida teaches a marker tone detection circuitry that outputs a feedback signal for proper control to take place on the polarization states of the incoming signals (Fig. 1, marker tones from generators 20a and 20b and marker tone detection circuitry 35; paragraph [0040], lines 1-22, When the controlling circuit 35 receives the output signals from filter 34a…the controlling circuit 35 generates the feedback control signals for maximizing the ratio of the components of the low-frequency signals F1 and transmits to the polarization controller 31. Upon receiving the output signals from the band-pass filter 34b…the controlling circuit 35 calculates the ratio of the components of the low-frequency signals F2 and transmits to the polarization controller 31; paragraph [0037], lines 1-3, The polarization controller 31 controls the polarization states of the polarization multiplexing signals transmitted from the transmitter 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarization recovery method taught by Gupta in view of Anderson and incorporate the marker tone detection circuitry to provide proper feedback signals as taught by Hoshida so that the polarization of the incoming signals can be properly maintained (Hoshida: paragraph [0037], lines 1-6). 
Although Gupta teaches a phase detection technique in Fig. 4, Gupta in view of Anderson in further view of Hoshida doesn’t teach a multiplier free phase detection.
Montoriol teaches a phase detection technique that is multiplier free (Fig. 5, multiplier free phase detection circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phase detection taught by Gupta in view of Anderson in view of Hoshida and incorporate the phase detection structure and functionality taught by Montoriol is a XOR based phase detector generates XOR signals which are smaller than the full swing range of the power supply thereby leading to a decreased output noise.
Regarding claim 12, Gupta in view of Anderson in further view of Hoshida and Montoriol teaches the DSP-free coherent receiver of claim 11 wherein the polarization controller includes a plurality of optical phase shifters that is arranged in a cascaded arrangement (Anderson: Fig. 3 shows a series of cascaded phase shifters 120 within polarization demultiplexer 114 to recover the polarization of the received signal).  
Regarding claim 13, Gupta in view of Anderson in further view of Hoshida and Montoriol teaches the DSP-free coherent receiver of claim 12 wherein Anderson teaches at least one optical phase shifter of the plurality thereof is adjustable to control an amplitude of at least one detected signal responsive (Fig. 3, adjustable using signals 132 and 134; paragraph [0016]) to the first marker tone (Fig. 3 and paragraph [0015], lines 1-9, that the feedback control logic 130 applies voltages to continuously regulate and adjust the signal applied to each mixing stage 120 based on error signals that are generated based on pilot tones that are applied on one or both polarization at the transmitter 102).   
Regarding claim 14, Gupta in view of Anderson in further view of Hoshida and Montoriol teaches the DSP-free coherent receiver of claim 11 FURTHER CHARACTERIZED BY: no local oscillator frequency modulation (Gupta: Fig. 1, laser LO has no frequency modulation).    
Regarding claim 15, Gupta in view of Anderson in further view of Hoshida and Montoriol teaches the DSP-free coherent receiver of claim 11 wherein the multiplier-free phase detection is based on XOR gates (Monotriol: Fig. 5 teaches multiplier free phase detection based on XOR gates).  
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0162991) in view of Anderson et al. (US 2016/0013868), Hoshida et al. (US 2008/0232816), Montoriol (US 2016/0173109) in further view of Bhandare et al. (US 2014/0023368)
Regarding claim 8, Gupta in view of Anderson in further view of Hoshida and Montoriol teaches DSP-free coherent receiver of claim 1.
Although Gupta teaches in paragraph [0039] that a modulation format can be QPSK, Gupta in view of Anderson in further view of Hoshida doesn’t teach further characterized by: a modulation format including dual-polarization quadrature phase shift keying (DP- QPSK).
	Bhandare teaches using a DP-QPSK modulation format for transmission instead of a QPSK format (Fig. 1, paragraph [0006], Fig. 1 illustrates a block diagram of one embodiment of a DP-QPSK optical transmitter…; paragraph [0002], lines 3-6, Quadrature phase shift keying involves representing the data in the complex plane so that each symbol consists of a real and an imaginary part. In the DP-QPSK format, independent data transmissions take place on two orthogonal polarizations…; paragraph [0003], lines 1-2, DP QPSK modulation effectively lower the baud rate of the system…).
	It would have been obvious to one or ordinary skill before the effective filing date of the invention to modify the modulation format taught by Gupta in view of Anderson in further view of Hoshida and incorporate the DP-QPSK format as taught by Bhandare since the DP-QPSK format effectively lowers the baud rate of the system by transmitting four bits per optical symbol which keeps the optical spectrum four times narrower than if the baud rate had not been reduced (Bhandare: paragraph [0003], lines 1-4).
Regarding claim 16, Gupta in view of Anderson in further view of Hoshida and Montoriol teaches the DSP-free coherent receiver of claim 11.
Gupta in view of Anderson in further view of Hoshida and Montoriol don’t teach FURTHER CHARACTERIZED BY: a modulation format including dual-polarization quadrature phase shift keying (DP- QPSK).
Bhandare teaches using a DP-QPSK modulation format for transmission instead of a QPSK format (Fig. 1, paragraph [0006], Fig. 1 illustrates a block diagram of one embodiment of a DP-QPSK optical transmitter…; paragraph [0002], lines 3-6, Quadrature phase shift keying involves representing the data in the complex plane so that each symbol consists of a real and an imaginary part. In the DP-QPSK format, independent data transmissions take place on two orthogonal polarizations…; paragraph [0003], lines 1-2, DP QPSK modulation effectively lower the baud rate of the system…).
	It would have been obvious to one or ordinary skill before the effective filing date of the invention to modify the modulation format taught by Gupta in view of Anderson in further view of Hoshida and incorporate the DP-QPSK format as taught by Bhandare since the DP-QPSK format effectively lowers the baud rate of the system by transmitting four bits per optical symbol which keeps the optical spectrum four times narrower than if the baud rate had not been reduced (Bhandare: paragraph [0003], lines 1-4).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637